     Case 3:21-cv-00211-RAH-ECM-KCN Document 120 Filed 04/27/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                                EASTERN DIVISION

THE STATE OF ALABAMA, et al.,               )
                                            )
        Plaintiffs,                         )
                                            )
v.                                          ) Case No. 3:21-cv-211-RAH-ECM-KCN
                                            )
UNITED STATES DEPARTMENT                    )
OF COMMERCE, et al.,                        )
                                            )
        Defendants.                         )

                                         ORDER

        Before the Court is the Unopposed Motion for Leave to File an Amicus Brief (Doc.

99) filed by Ryan Calo, Ran Canetti, Aloni Cohen, Cynthia Dwork, Roxana Geambasu,

Somesh Jha, Nitin Kohli, Aleksandra Korolova, Jing Lei Katrina Ligett, Deirdre K.

Mulligan, Omer Reingold, Aaron Roth Guy N. Rothblum A Aleksandra (Seša) Slavkovic,

Adam Smith, Kunal Talwar, Salil Vadhan, Larry Wasserman, Daniel J. Weitzner

(collectively, the “Data Privacy Experts”) on April 23, 2021. The parties do not object to

the requested brief. Upon consideration and for good cause, it is

        ORDERED that the Motion is hereby GRANTED. The movants should file their

amicus curiae brief with the Court on or before April 29, 2021.

        DONE, on this the 27th day of April, 2021.


                                         /s/ Kevin C. Newsom
                                   KEVIN C. NEWSOM
                                   UNITED STATES CIRCUIT JUDGE
Case 3:21-cv-00211-RAH-ECM-KCN Document 120 Filed 04/27/21 Page 2 of 2




                                /s/ Emily C. Marks
                          EMILY C. MARKS
                          CHIEF UNITED STATES DISTRICT JUDGE


                                 /s/ R. Austin Huffaker, Jr.
                          R. AUSTIN HUFFAKER, JR.
                          UNITED STATES DISTRICT JUDGE
